Nelson, J.
(on motion for rehearing). Upon the motion for rehearing the principal contentions of the appellants are as follows: (1) That the decision rendered in this matter on the 5th day of April, 1932, is contrary to the undisputed evidence in the case, because of misapprehension thereof by this court, and is erroneous and contrary to law; (2) that sec. 72.01 (3) of the Wisconsin Statutes, as construed and applied by this court in its decision, operates to create a presumption which is in fact irre-buttable and which violates the due process of law provision of the Fourteenth amendment of the constitution *332of the United States, as construed in Estate of Schlesinger v. Wisconsin, 270 U. S. 230, 46 Sup. Ct. 260; (3) that secs. 72.01 (3), 72.02, and 72.03, as construed and applied by this court in affirming the order of the county court, operate to create a graduated tax on gifts inter vivos, in violation of the due process of law provision of the Fourteenth amendment of the constitution of the United States and in violation of sec. 1, art. VIII, of the constitution of the state of Wisconsin; (4) that the statutes above mentioned, as construed and applied by this court, are unconstitutional in that they deprive appellants of their property without due process of law, in violation of the Fourteenth amendment of the United States constitution, by requiring them, under sec. 72.05 (1), personally to pay a tax on property belonging to strangers and by thus exacting tribute from appellants based on the wealth of others, contrary to the decisions of the supreme court of the United States in Heiner v. Donnan, 285 U. S. 312, 52 Sup. Ct. 358, 76 Lawy. Ed. 772, and Hoeper v. Wisconsin Tax Comm. 284 U. S. 206, 52 Sup. Ct. 120.
We have given careful consideration to appellants’ contentions with the result that we deem them, and each of them, without merit.
Motion for rehearing denied, with $25 costs.